Title: From Alexander Hamilton to Charles Lee, 1 October 1791
From: Hamilton, Alexander
To: Lee, Charles



Treasury DepartmentOctober 1 1791
Sir

An enquiry was made at this Office, during your absence from Alexandria relative to the case of Teas arriving in your district not accompanied with certificates. In consequence of which I request that you would inform the Surveyor, that in all cases wherein the marking of the packages or other circumstances prove the Teas to have been imported since the first of April last, the production of a certificate is to be required, and, if not produced, that the package or packages are to be seized. But in cases wherein there is no ground to believe that the Teas were imported since the 1st April 1791, after a very careful examination into circumstances, the Teas must be permitted to pass.
I am, Sir,   Your Most Obedt Servant
A Hamilton Charles Lee Esqr. Collr Alexandria
 